       Case 3:19-cv-01028-ECM-SMD Document 1 Filed 12/06/19 Page 1 of 9




          IN THE UNITED STATES DISTRICT COW_
          FORME MIDDLE DISTRICT OF ALAtalAti- t
                    EASTERN DIVISION
                                        NI'j    P 3: 22
 MICHAEL MANN,                                    T,

         Plaintiff,

 v.

                                                                    Civil Action No.
 CENTRAL ALABAMA
 COMMUNITY COLLEGE,and
                                                                         ig-u-ICA 6a
 SUSAN BURROW in her official
 capacity as President of Central                               'DEMAND FOR JURY TRIAL
 Alabama Community College,

         Defendant.

                                           COMPLAINT
                                        INTRODUCTION

         1.      Plaintiff brings these claims against Defendants pursuant to The Family and
Medical Leave Act of 1993, as amended, 29 U.S.C. § 2601, et seq. ("FMLA"), on the basis of
interference and retaliation. Plaintiff is seeking injunctive, equitable and monetary relief. Plaintiff
is seeking a declaratory judgment as to his rights, and a permanent injunction restraining
Defendants from maintaining a policy, practice, custom or usage ofinterference with or retaliation
against Plaintiff with respect to his exercise ofrights under FMLA. Plaintiff also seeks restitution
of all rights, privileges, benefits and income that would have been received but for Defendants'
unlawful, discriminatory and retaliatory practices. Further, Plaintiff seeks compensatory and
liquidated damages for the wrongs alleged herein.

                                 JURISDICTION AND VENUE
       2.     This Court has subject matterjurisdiction over this cause of action pursuant to 28
U.S.C. §1331 and §1343, and 29 U.S.C. § 2601, et seq.

        3.     The Defendants are located and doing business within this judicial district and
division. The matters giving rise to this cause occurred within Tallapoosa County,Alabama. This
action is brought within the judicial district wherein the unlawful employment practices were
committed, making venue proper under 29 U.S.C.§ 2601, et seq., and 28 U.S.C. §1391.
       Case 3:19-cv-01028-ECM-SMD Document 1 Filed 12/06/19 Page 2 of 9




                                            PARTIES
       4.       Plaintiff Michael Mann,(hereinafter "Marie or "Plaintiff') who is over the age of
nineteen (19) years, is and at all times material hereto was a citizen of the United States and the
State of Alabattia, dotticiled in Tallapoosa County, Alabama. Plaintiff is and was employed by
Defendant Central Alabama Cornmunity College ('Defendant CACC")during all relevant times
regarding this lawsuit and was an employee within the meaning ofthe FMLA.

         5.      Each Defendant is an employer within the meaning ofthe FMLA. Defendant BOE
is a public entity pursuant to42 U.S.C.§12131(1)and each is doing business in Tallapoosa County,
Alabama. At all times relevant hereto, each Defendant was an employer ofPlaintiff, and was an
employer within the meaning ofthe FMLA.

       6.       Defendant Susan Burrow (hereinafter "Defendant Burrow") is an adult citizen of
the United States and of the State of Alabama. Defendant Burrow is the President of Defendant
CACC and is the individual responsible for the daily operation of Defendant CACC. Defendant
Burrow is being sued(for prospective equitable and injunctive relief) in her official capacity as the
President as a necessary party for relief.

                                             FACTS
       7.      Earlier this year, Plaintiff leamed that his mother was dying and needed fulltime
care. Plaintiff decided to care for her himself rather than place her in a nursing home.
Unfortunately,Defendants refused to allow Plaintiff to care for his mother while on FMLA leave.
Instead,Defendants interfered with Plaintiffs leave and suspended him for talcing leave.

       8.      Plaintiff was first employed by Defendant CACC as an industry training specialist
beginning in 2004. Plaintiff is still a member of the workforce and development department and
has served in various roles over the years.

     9.     Nearly a decade ago, Amelia Pearson, former Dean of Instruction at Defendant
CACC,asked plaintiff to teach Physics during the summer semester.

        10.    After the fall-and-spring Physics instructor left several years ago, Defendant
Burrow asked Plaintiff, in addition to his other duties, to teach Physics courses in the fall and
spring semesters in addition to the summer semester.

       11.    Plaintiff typically teaches Physics 201 and Physics 213 in the summer and fall and
Physics 202 and 214 in spring.

       12.   Defendant Burrow is the President ofDefendant CACC, As President, Defendant
Burrow was the individual responsible for the daily operation of Defendant CACC at all relevant
times.

        13.    Pursuant to Alabama State law and Defendant CACC's policies and procedures,
the President makes all employment actions that are taken against an employee.


                                            Page 2 of9
      Case 3:19-cv-01028-ECM-SMD Document 1 Filed 12/06/19 Page 3 of 9




        14.    When Plaintiffs mother deteriorated so badly that he needed to stay home, he did
not want to abandon his physics students.So,rather than request fulltime FMLA leave, in February
he arranged for a sitter for two days per week when he had classes and requested(and was approved
for)FMLA leave on all remaining days.

      15.   In the spring sernester, Plaintiff was only supposed to work Monday and
Wednesday each week. And on those days his focus had to be his physics classes and students.

        16.    A fulltime teacher has 15 hours of classes per semester. Plaintiff was responsible
for teaching 8 hours, more than 50%,even though he was only working a 40% schedule.

         17.     Not surprisingly, physics classes include numerous labs and graded assignments
that are extremely demanding. For each student, Plaintiff was required to grade or evaluate four
(4) tests, eight(8) lab experiments, eight(8) homework assignments, a final exam, and a required
equation sheet covering the complete course—twenty-two(22)graded items per student per class.
For 19 students in each of two combined classes, Mr. Mann had to grade a total of836 items!

      18.     In addition,instruction time and availability for students before and after class was
mandatory for Plaintiff under Defendants.

        19.   Because Plaintiff was only working a 40% schedule, and because teaching two
physics courses was so time intensive, Plaintiff had to prioritize his teaching duties over his duties
as a workforce and development officer.

       20.     Because he held positions in different departments, Plaintiff had two direct
supervisors. Douglas Flor was his supervisor as a workforce and development officer. John David
"JD" Stark is Plaintiffs current division chair and his supervisor as a physics teacher.

        21.     Despite his FMLA leave and teaching schedule, Flor refused to eliminate or
significantly reduce his duties as a workforce and development officer.

       22.    When Plaintiff pointed out to Flor that his physics classes had to take priority
because he was on FMLA leave 3-days per week, Flor told him that he had to get everything done
anyway because he was a salaried employee.

       23.    Flor began complaining that Mr. Mann was not getting enough work done just a
few weeks after Mr. Mann went on FMLA leave. Flor accused Plaintiff of being "insubordinate"
because he cannot maintain his original workload while on a 40% schedule.

       24.     None of the complaints involved the physics classes and students that everyone
agreed had to be Mr. Mann's priority.

       25.     Mr. Mann had no history of being suspended or punished for failure to get his work
done in a timely or professional manner.




                                            Page 3 of9
      Case 3:19-cv-01028-ECM-SMD Document 1 Filed 12/06/19 Page 4 of 9




        26.    Flor also made a habit of demanding that Mr. Mann work on days when he was
originally scheduled to be on FMLA leave (Tuesdays, Thursdays, and Fridays).

        27.     For example, one-week Flor demanded that Plaintiff prepare a PowerPoint
slideshow and make a presentation regarding Defendant CACC's technical courses at a church on
a Tuesday, when Plaintiff was on FMLA leave. Rather than turn Flor down because he was on
leave, Plaintiff adjusted his schedule and FMLA leave, found a sitter for his mother, and did the
presentation.

       28.    Other times, Flor demanded that Plaintiff respond to emails and telephone calls
while he was caring for his mother on FMLA leave.

       29.     Defendants authorized,supported,reinforced,and adopted all ofthe actions of Flor
toward Plaintiff.

        30.     The violation ofPlaintiffs FMLA rights was explained in detail to Defendants yet
they willfully chose to suspend Plaintiff without pay for exercising his rights and taking medical
leave under FMLA.

        31.    After his suspension, Plaintiff returned to work in the summer semester beginning
at the end of May 2019.

      32.     In the summer semester, Plaintiff teaches his physics classes on Tuesday and
Thursday and is on FMLA leave the other days.

         33.    The summer semester is only 10 weeks instead of the standard 16 weeks. As a
result, each class session is longer, and more material is covered in each class. The class-related
work that Plaintiff had 16 weeks, or 32 days, to perform last semester, but must be completed in
10 weeks, or 20 days.

       34.     In addition to this heightened physics course schedule, Defendants also assigned an
independent study course to Plaintiff to teach during the summer semester. Defendants also
continue to assign other projects with no respect for Plaintiffs FMLA leave.

        35.     Defendants reprimanded and suspended Plaintiff because he missed work due to
caring for his mother during her serious illness.

        36.   Defendants interfered with Plaintiffs rights pursuant to the FMLA and retaliated
against him due to his attempt to exercise these rights when it reprimanded and suspended him.

        37.    Plaintiffs absences were protected under theFMLA as they were related to his care
for his mother during her serious health condition.

       38.    Plaintiff was eligible for leave under the FMLA.




                                           Page 4 of9
      Case 3:19-cv-01028-ECM-SMD Document 1 Filed 12/06/19 Page 5 of 9




       39.   Plaintiff complied with all demands and/or requirements of Defendants for
receiving FMLA leave.

       40.    Defendants unreasonably denied and/or interfered with Plaintiffs rights to take
faMily-care medical leave pursuant to the FMLA.

      41.    As stated hereinabove, Defendants reprimanded Plaintiff arid suspended his
employment without pay during the pendency of his FMLA leave.

       42.     Defendants' decision to take the above described adverse employMent action was
causally connected to the protected activity ofinvoking leave under the Family and Medical Leave
Act.

       43.    Plaintiffs rights were violated under the FMLA.

                                    CAUSES OF ACTION
                 COUNT ONE - FMLA VIOLATION(INTERFERENCE)
        44.    Plaintiff was denied full benefits and rights under the FMLA,in that Defendant
interfered with the exercise of rights to which he was entitled under the FMLA.

      45.    Plaintiff was at all times material hereto an eligible employee within the meaning
of29 U.S.C.§ 2611(2)(A).

       46.    Plaintiff's mother had a serious health condition within the meaning of 29 U.S.C.
§ 2612(a)(1)(C), and Plaintiff cared for her.

       47.    Plaintiff provided Defendants with reasonable notice of his mother's serious health
condition and need for leave to care for her.

        48.      Defendants were aware that Plaintiff's mother had a serious health condition and
that Plaintiff needed to care for her.

       49.    Defendants were aware that Plaintiff qualified for leave under 29 U.S.C. §
2612(b)(1).

       50.    Plaintiff was entitled to leave under the Family and Medical Leave Act.

        51.   By virtue of(a) Defendants'refusal to reduce Plaintiffs workload proportionally
to his reduced work schedule under FMLA,(b) Defendants requiring Plaintiff to work during
FMLA leave, (c) Defendants' reprimands of Plaintiff for failure to accomplish work while on
FMLA leave, and (d)Defendants'suspension of Plaintiff, Defendants denied Plaintiffthe right to
take leave and to return to the same or an equivalent position when he returned from leave as
provided under the Family and Medical Leave Act.

       52.    Plaintiff was denied the rights provided under the Family and Medical Leave Act.


                                          Page 5 of9
      Case 3:19-cv-01028-ECM-SMD Document 1 Filed 12/06/19 Page 6 of 9




       53.     Defendants took an employment action adverse to Plaintiff by virtue of (a)
Defendants' refusal to reduce Plaintiffs workload proportionally to his reduced work schedule
under FMLA,(b) Defendants requiring Plaintiff to work during FMLA leave, (c) Defendants'
reprimands of Plaintifffor failure to accomplish work while on FMLA leave, and(d)Defendants'
suspension of Plaintiff. Defendants unreasonably denied Plaintiff the right to take leave and to
retum to the same or an equivalent position when he retumed from leave as provided under the
Family and Medical Leave Act.

       54.     The said adverse employment action was taken on the basis of Plaintiff having
taken leave, which leave should have been accomrnodated under the Family and Medical Leave
Act.

       55.     Defendant's actions were in violation of the FMLA and were taken willfully and
with malice or reckless indifference to Plaintiffs federally protected rights.

        56.    Plaintiff seeks to redress the wrongs alleged herein in this suit for lost wages, an
injunctive, and a declaratory judgment. Plaintiff is now suffering and will continue to suffer
irreparable injury from the Defendant's unlawful policies and practices as set forth herein unless
enjoined by this Court.

       57.     As a result of Defendants'intentional interference with Plaintiffs rights under the
FMLA,Plaintiff has suffered and will continue to suffer damage to his professional life and career
opportunities, pecuniary losses, emotional distress, inconvenience, humiliation, shame, mental
anguish, loss of enjoyment oflife, and non-pecuniary damages.

         WHEREFORE,PREMISES CONSIDERED,Plaintiffrequests the following relief (all
relief is sought against Defendant CACC;only "a." and "f." below are sought against Defendant
Burrow):
               a. Injunctive and declaratory relief that the employment policies, practices,
                  procedures, conditions and customs ofthe Defendant are violative ofthe
                  rights of Plaintiffas secured by FMLA;
               b. Attorneys'fees;
               c. Costs;
               d. Back pay;
               e. Liquidated Darnages; and
               f. Such other legal or equitable relief as may be appropriate to effectuate the
                  purpose ofthe FMLA or to which Plaintiff may be reasonably entitled.

                  COUNT TWO - FMLA VIOLATION(RETALIATION)
      58.    Plaintiff was at all times material hereto an eligible employee within the meaning
of29 U.S.C.§ 2611(2)(A).

       59.    Plaintiffs mother had a serious health condition within the meaning of 29 U.S.C.
§ 2612(a)(1)(C), and Plaintiff cared for her.


                                           Page 6 of9
      Case 3:19-cv-01028-ECM-SMD Document 1 Filed 12/06/19 Page 7 of 9



       60.    Plaintiff provided Defendants with reasonable notice of his mother's serious health
condition and need for leave to care for her.

        61.      Defendants were aware that Plaintiff's mother had a serious health condition and
that Plaintiff needed to care for her.

       62.     Defendants were aware that Plaintiff qualified for leave under 29 .U.S.C. §
2612(b)(1)„

       63.     Plaintiff was entitled to leave under the Family and Medical Leave Act.

       64.    Plaintiff was engaged in a statutorily protected activity;to wit: he invoked his rights
under the Family and Medical Leave Act.

        65.     Although they initially approved it, Defendants failed and refused to perthit
Plaintiff to take leave to accornmodate his care of his mother due to her serious health condition.

        66.      Defendants took an employment action adverse toward Plaintiff, to wit: upon
Plaintiffs attempt to exercise his right to medical leave under the FMLA (a) Defendants refused
to reduce Plaintiffs workload proportionally to his reduced work schedule under FMLA,(b)
Defendants required Plaintiff to work during FMLA leave,(c) Defendants reprimanded Plaintiff
for failure to accomplish work while on FMLA leave, and(d)Defendants suspended Plaintiff.

        67.    The said adverse employment actions was taken on the basis of his having taken
leave, which leave should have been accommodated under the Family and Medical Leave Act.

       68.    Defendants'decision to deny Plaintiff leave and to reprimand and suspend Plaintiff
was causally related to the protected activity of invoking leave under the Family and Medical
Leave Act.

        69.     Plaintiff was denied full benefits and rights under the FMLA, in that he was
retaliated against based upon his attempted exercise of rights to which he was entitled under the
FMLA.

        70.   Plaintiff engaged in the statutorily-protected activity of applying for FMLA leave
and suffered adverse employment decisions when Defendants(a) refused to reduce Plaintiffs
workload proportionally to his reduced work schedule under FMLA,(b)required Plaintiffto work
during FMLA leave, (c) reprimanded Plaintiff for failure to accomplish work while on FMLA
leave, and(d)suspended Plaintiff.

       71.     Defendants'actions were in violation of the FMLA and were taken willfully and
with malice or reckless indifference to Plaintiffs federally protected rights.

        72.   Plaintiff seeks to redress the wrongs alleged herein in this suit for lost wages, an
injunctive and a declaratory judgment. Plaintiff is now suffering and will continue to suffer



                                            Page 7 of9
      Case 3:19-cv-01028-ECM-SMD Document 1 Filed 12/06/19 Page 8 of 9




irreparable injury from the Defendant's unlawful policies and practices as set forth herein unless
enjoined by this Court.

        73.    As a result of Defendant's retaliation against Plaintifffor attempting to exercise his
rights under the FMLA, which resulted in, among other things, multiple reprimands and his
suspension, Plaintiff has suffered and will continue to suffer damage to his professional life and
career opportunities, pecuniary losses, emotional distress, inconvenience, humiliation, shame,
mental anguish, loss of enjoyment of life, and non-pecuniary damages.

         WHEREFORE,PREMISES CONSIDERED,Plaintiffrequests the following relief (all
relief is sought against Defendant CACC;only "a." and "f." below are sought against Defendant
Burrow):
               a. Injunctive and declaratory relief that the employment policies, practices,
                  procedures, conditions and customs ofthe Defendant are violative ofthe
                  rights of Plaintiff as secured by FMLA;
               b. Attorneys'fees;
               c. Costs;
               d. Back pay;
               e. Liquidated Damages; and
               f. Such other legal or equitable relief as may be appropriate to effectuate the
                  purpose ofthe FMLA or to which Plaintiff may be reasonably entitled.


       THE PLAINTIFF DEMANDS TRIAL BY JURY ON ALL CLAIMS.




                                              Daniel B. Snyder
                                              Floyd D. Gaines
                                              Counsel for the Plaintiff
                                              Gaines LLC.
                                              2160 Highland Avenue South, Suite 101
                                              Birmingham, Alabama 35205
                                              205/598-5076


Defendants to be Served:

Central Alabama Community College
c/o President Susan Burrow
1675 Cherokee Rd
Alexander City, AL 35010



                                            Page 8 of9
      Case 3:19-cv-01028-ECM-SMD Document 1 Filed 12/06/19 Page 9 of 9




Susan Buffow
1557 College Street
Alexander City, AL 35010

Alabama Attorney General Steve Marshall
Attomey General's Office
State of Alabama
501 Washington Avenue
Montgomery, AL 36104




                                      Page 9 of9
